Citation Nr: 0332260	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-15 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a back injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right shoulder injury.  


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel




INTRODUCTION

The veteran had active service from June 1972 to August 1974.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In correspondence received in October 2002, the veteran 
indicated that he was no longer seeking entitlement to 
service connection for a left knee disorder.  Thus, the issue 
of whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative changes of the left patella is considered 
withdrawn.  38 C.F.R. § 20.204.  The issue of entitlement to 
service connection for a right knee disorder is referred to 
the RO.  

By letter received in March 2003, the veteran indicated that 
he was unavailable for a personal hearing.  Thus, the hearing 
request is considered withdrawn.  38 C.F.R. § 20.704 (2003).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

Service medical records reflect a diagnosis of questionable 
anxiety reaction in July 1973.  In April 1974, the veteran 
was restricted for 60 days from assignments where emotional 
and attitudinal problems might compromise his judgment; his 
neuropsychiatric state was assigned a profile of "2."  In a 
statement in support of the claim, received in August 2002, 
the veteran stated that during service in 1972, he 
participated in an escape evasion course.  He related that 
during the course, he was captured and treated as a prisoner 
of war, which included being tied up and being held under 
water.  He stated that after that incident, he became fearful 
that he would be captured and tortured during combat with 
enemy.  

In correspondence received in August 1991, the veteran 
indicated that he was undergoing private psychiatric 
treatment for a mental disorder at T.D.C.  Records obtained 
do not contain the records alleged to exist.  

In addition, the veteran has referenced Social Security 
Administration (SSA) records.  Pertinent SSA records in 
association with his claims, if any, have not been associated 
with the claims file.  

The Board notes that in an October 2002 statement in support 
of the claim, the veteran indicated that he was in receipt of 
workmen's compensation.  These records have not been 
associated with the claims file.  

Lastly, in an April 2002 letter, the veteran stated that he 
had had treatment for his back and shoulder by his private 
doctors in Texas.  These records have not been associated 
with the claims file.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following development:

1.  The RO should attempt to obtain any 
private records of treatment for a back 
or shoulder disorder, to include records 
from the Lufkin Hospital, Jasper 
Memorial Hospital, Newton Memorial 
Hospital, and Clinic Newton.  All 
records obtained should be associated 
with the claims file.  If no records are 
available, a negative response should be 
obtained and associated with the claims 
file.  

2.  The RO should obtain from SSA all 
records pertinent to the veteran's 
claims on appeal, to include any 
decisions and the medical records upon 
which those decisions were based.

3.  The veteran is informed that if 
there are additional records of 
treatment from T. D. C. or from the Mary 
E. Dickerson Hospital, he must submit 
those records.  (Attempts to obtain the 
records described by the veteran were 
unsuccessful.)

4.  The RO should obtain all pertinent 
records in association with workmen's 
disability compensation, to include any 
decisions and the medical records upon 
which those decisions were based.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

